Citation Nr: 1009442	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-39 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right shoulder 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to October 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In January 2010, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
RO before the undersigned Veterans Law Judge sitting in 
Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To obtain specifically cited VA medical 
treatment records.  

Review of the claims file shows that as part of his February 
2007 claim, the Veteran specifically requested VA to obtain 
VA treatment records from the Saginaw VA Medical Center 
(VAMC) dated from January 2006 to the present, and also 
records from the VAMC in Detroit, dated from approximately 
March 2006 to April 2006.  At his January 2010 hearing the 
Veteran testified that he first was treated by VA for his 
shoulder in 2006.  See page eight of hearing transcript 
(transcript).  He added that he was last seen by VA in 2009.  
See page nine of transcript.  An effort to obtain these 
records has not yet been undertaken.  It is important to note 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  These treatment records should be associated 
with the claims file.  38 U.S.C. § 5103A (West 2002).  

The Veteran claims that he injured his right shoulder in the 
military while playing football.  A service treatment record 
dated in November 1981 (Emergency Care and Treatment) shows 
that the examiner noted that the Veteran fell on his left 
shoulder while playing football.  Examination of the left 
shoulder was conducted, and a diagnosis of soft tissue pain 
of the left trapezius was provided.  Under the "Chief 
Complaint(s)" of the form, however, it appears that the 
letter "R" was handwritten over the letter "L" 
[designating the injured shoulder].  An X-ray report, dated 
that same day, shows that the Veteran's left shoulder was 
examined, and not his right shoulder.  A health record, dated 
the next day [November 16, 1981], shows complaints by the 
Veteran of collarbone pain, on the left side.  He added that 
the previous day he had been kneed in the left shoulder/neck 
area while playing football.  

The record is also shown to include private medical opinions 
dated in August 2008 (submitted by Dr. K.) and December 2008 
(submitted by Dr. H.), both of which essentially relate the 
Veteran's right shoulder arthritis to his military service.  
Dr. H. commented that he had reviewed the Veteran's military 
medical records.  On the contrary, the report of an April 
2008 VA orthopedic examination includes a medical opinion 
which found that the Veteran did not have a right shoulder 
disorder which was caused by his military service.  

The Board also notes that at the January 2010 hearing the 
Veteran's accredited representative pointed out that a 
positive medical opinion, supplied by Dr. H. (discussed 
above), had not been acknowledged by the RO.  The Board does 
note that this opinion, received by the RO in December 2008 
was not mentioned as part of the RO's February 2009 
supplemental statement of the case (SSOC).  In order to avoid 
any prejudice to the Veteran in its readjudication of the 
claim, the RO should consider this evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records relating to all treatment 
afforded the Veteran at the Saginaw VA 
Medical Center (VAMC) dated from January 
2006 to the present, and also records 
from the VAMC in Detroit, dated from 
approximately March 2006 to April 2006.  
All records obtained should be associated 
with the Veteran's claims file.

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.

2.  Thereafter, VA should readjudicate 
the issue on appeal.  In so doing, the Ro 
should discuss all pertinent medical 
evidence, to include the December 2008 
private medical opinion supplied by Dr. 
H., as well as all pertinent evidence 
associated with the claims file pursuant 
to this remand.  If the issue on appeal 
remains denied, a SSOC should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

